Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 5/9/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/9/22 is withdrawn.  Claim 14, directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leon Radomsky on 9/7/22.
The application has been amended as follows: 

4. (Amended) The apparatus of Claim 2, wherein the plurality of conductive plate zones comprises two or more conductive plate zones located within different radial distance ranges from the vertical axis passing through the geometrical center of the electrostatic chuck.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The arguments filed on 8/5/22 regarding claim 1 are persuasive. Furthermore, the prior art of record does not teach or fairly suggest an apparatus, comprising: a vacuum enclosure; an electrostatic chuck embedding a plurality of conductive plates located within the vacuum enclosure, wherein the electrostatic chuck has a total area that is divided into J limited azimuthal angle ranges having different ranges for an azimuthal angle around a vertical axis passing through a geometrical center of the electrostatic chuck, wherein J is an integer in a range from 2 to 12, the electrostatic chuck comprises a plurality of temperature control zones, and each of the plurality of temperature control zones is located entirely within a respective one of the J limited azimuthal angle ranges, wherein each conductive plate of the plurality of conductive plates is located within a respective one of the plurality of temperature control zones; an upper electrode separated from the electrostatic chuck by a plasma zone; at least one RF power source electrically connected to at least one of the electrostatic chuck or the upper electrode, wherein the at least one RF power source is configured to generate a plasma in the plasma zone; and a plurality of plate bias circuits configured to independently electrically bias a respective one of the plurality of conductive plates with a different direct current bias voltage to obtain a more uniform electrostatic chucking force across the electrostatic chuck as cited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/             Primary Examiner, Art Unit 1718